             Case 7:19-cr-00816-VB Document 23 Filed 04/15/20 Page 1 of 2

                                                                                                  April 8, 2020 P.M.


UNITED STATES DISTRICT COURT                                                 4/15/2020
SOUTHERN DISTRICT OF NEW YORK
                                                   ---X
UNITED STATES OF AMERICA
                                                                                WAIVER OF RIGHT TO BE PRESENT
                               -v-
                                                                                AT VOSR PROCEEDING

NELSON GUSTAVO COLON TORRES,                                                      12 -CR- 00844     (AJN)

                                           Defendant.
-----------------------------------------------------------------X

Check Proceeding that Applies

 /        Admit to VOSR Specification(s)

          I am aware that I have been charged with violating my conditions of Supervised Release. I have
          consulted with my attorney about those specifications. I have decided that I wish to admit to
          certain specifications. I understand I have a right to appear before a judge in a courtroom in the
          Southern District of New York to admit to the specifications and to have my attorney beside me
          as I do. I am also aware that the public health emergency created by the COVID-19 pandemic has
          interfered with travel and restricted access to the federal courthouse. I have discussed these
          issues with my attorney. By signing this document, I wish to advise the court that I willingly give
          up my right to appear in person before the judge to admit to the specifications. By signing this
          document, I also wish to advise the court that I willingly give up any right I might have to have my
          attorney next to me as I admit to the specifications so long as the following conditions are met. I
          want my attorney to be able to participate in the proceeding and to be able to speak on my behalf
          during the proceeding. I also want the ability to speak privately with my attorney at any time
          during the proceeding if I wish to do so.



                     Nebovz
                     Print Name
                                        C,-_,bv, Tov✓�.s             �                 �
                                                                     Signature of Defendant
                                                                                                    rs




Date:    �/3 -20c.o
           Sentence

           I understand that I have a right to appear before a judge in a courtroom in the Southern District
           of New York at the time of my sentence and to speak directly in that courtroom to the judge who
           will sentence me. I am also aware that the public health emergency created by the COVID-19
           pandemic has interfered with travel and restricted access to the federal courthouse. I do not wish
           to wait until the end of this emergency to be sentenced. I have discussed these issues with my
           attorney and willingly give up my right to be present, at the time my sentence is imposed, in the
           courtroom with my attorney and the judge who will impose that sentence. By signing this
           document, I wish to advise the court that I willingly give up my right to appear in a courtroom in
          Case 7:19-cr-00816-VB Document 23 Filed 04/15/20 Page 2 of 2



        the Southern District of New York for my sentencing proceeding as well as my right to have my
        attorney next to me at the time of sentencing on the following conditions. I want my attorney to
        be able to participate in the proceeding and to be able to speak on my behalf at the proceeding.
        I also want the ability to speak privately with my attorney at any time during the proceeding if I
        wish to do so.


                A!efsoV) C.c,/;n         Tovll'<S
                Print Name
                                Signature of Defendant
Date:   f-1'3-2-0c C>
I hereby affirm that I am aware of my obligation to discuss with my client the charges against my client,
my client's rights to attend and participate in the criminal proceedings encompassed by this waiver, and
this waiver and consent form. I affirm that my client knowingly and voluntarily consents to the
proceedings being held with my client and me both participating remotely.



                Print Name
                                                                       {1
Date:   rdli/4tii-D
Addendum for a defendant who requires services of an interpreter:

Jose Luis Ongay, Defendant's Counsel, discussed this document and the issues contained in it with the
defendant. Counsel translated the document in full to the Defendant, before the defendant signed it.
Counsel speaks reads, and writes Spanish and English.




Accepted:
                 Signature of Judge



       4/14/20
Date: _____    _




                                                     2
